UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                     No. 96-11512
                                   Summary Calendar



UNITED STATES OF AMERICA,
                                                                        Plaintiff-Appellee,

                                          versus

GEORGE AUBIN,
                                                                     Defendant-Appellant.



                      Appeal from the United States District Court
                          For the Northern District of Texas
                                   (3:93-CR-057-T)

                                    January 12, 1998
Before POLITZ, Chief Judge, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

       George Aubin appeals from the denial of his motion for a new trial under

Fed.R.Crim.P. 33. His motion to file a corrected reply brief is GRANTED.

       Aubin maintains that newly-discovered evidence, the government’s



   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
suppression of such evidence in violation of Brady v. Maryland,1 and the

government’s use of false evidence entitle him to a new trial. He also contends that

the district court erred by failing to conduct an evidentiary hearing on his motion.

Our review of the record discloses no reversible error. Accordingly, the judgment

appealed is AFFIRMED for essentially the reasons stated by the district court. 2




   1
       373 U.S. 83 (1963).
   2
       See United States v. Aubin, No. 3:93-CR-0057-T (N.D.Tex. Nov. 25, 1996).
                                           2